Citation Nr: 0302281	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there was clear and unmistakable error in a July 16, 
1982, rating decision that granted service connection for 
post-traumatic stress disorder (PTSD) and assigned an 
effective date of November 13, 1981, for that benefit.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1968.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The July 1982 rating decision that found that the effective 
date of service connection for PTSD was November 13, 1981, 
was reasonably supported by the evidence on file at that time 
and prevailing legal authority and did not involve improper 
application of statutory and regulatory provisions extant at 
the time of the decision.


CONCLUSION OF LAW

The rating decision of July 16, 1982, was not clearly and 
unmistakably erroneous in assigning an effective date of 
November 13, 1981, for service connection for PTSD.  
38 U.S.C.A. §§ 7105, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

The appellant theorizes that the RO committed significant 
errors in its July 16, 1982, rating decision that granted 
service connection for PTSD.  The veteran urges that the RO 
should have assigned an effective date in 1968 or 1969, near 
the time the veteran was discharged from service, as the 
effective date for the grant of service connection for PTSD.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
VA.  In pertinent part, this law redefines the obligations of 
the VA with respect to the duty to assist. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "provisions of this rule 
merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  The United 
States Court of Appeals for Veterans Claims (Court), however, 
has held that the VCAA is not applicable to motions for 
revision of either an RO or a Board decision on the grounds 
of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Parker v. Principi, 15 Vet. App. 407 (2002).

II. Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.400 (2001).  Unless specifically provided 
otherwise, the effective date of an award of service 
connection based on an original claim or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  

The underlying claim for PTSD which was the basis for the 
1982 rating decision being challenged by the veteran was 
received in November 1981.  A claim for service connection 
for schizophrenia was previously and finally disallowed by 
the Board in September 1978.  In March 1969, the RO had 
originally denied service connection for a nervous condition 
on the grounds that the veteran had a personality disorder, 
which was a congenital condition for which service connection 
could not be granted.  

Under 38 C.F.R. § 3.400 the appropriate effective date of an 
award of service connection based on an original claim or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  In this 
case, the date of claim is November 13, 1981.  

Statutory and regulatory provisions require that VA look to 
all communications from the veteran which may be interpreted 
as applications or claims - both formal and informal - for 
benefits.  In particular, the VA is required to identify and 
act on informal claims for benefits.  See generally 
38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2001); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155(a) (2001).  The 
previous claims that were denied were final.  

The Board recognizes that the date of a VA outpatient or 
hospital examination or the date of hospital admission to a 
VA or uniformed services hospital, or the date of the 
veteran's admission to a non-VA hospital, where the veteran 
was maintained at VA expense, will be accepted as the date of 
receipt of a claim under certain circumstances.  See 38 
C.F.R. § 3.157(b)(1) (2001).  However, the cited regulation 
is predicated on claims for increase involving a prior 
allowance of a claim for pension or compensation, 
disallowance of a formal claim for compensation for the 
reason that the service-connected disability is not 
compensable in degree, prior disallowance of a claim for 
compensation or pension by a retired member of a uniformed 
service due to receipt of retired pay, or prior disallowance 
of pension on the basis that the disability was not 
permanently disabling.  38 C.F.R. § 3.157(b) (2001).  In this 
case, the effective date for a claim for increase is not at 
issue and there was no adjudication of the type required by 
38 C.F.R. § 3.157(b).  Thus, in the absence of fulfillment of 
the requirements of 38 C.F.R. § 3.157(b), application of 38 
C.F.R. § 3.157(b)(1) is not appropriate.

Thus, when service connection for PTSD was granted in the 
July 1982 rating decision, the effective date assigned was 
November 13, 1981, the date of the claim for service 
connection for PTSD.  

As provided by the pertinent laws and regulations extant at 
the time, the appropriate effective date of the award of 
service connection based on an original claim was fixed in 
accordance with the facts found, and could not be earlier 
than the date of receipt of application.  38 C.F.R. 3.400 
(1981).  Based on the evidence and these laws, November 13, 
1981, was the assigned effective date.  

The appellant now urges that the RO committed CUE in failing 
to determine that the proper effective date was in 1969.  

To the extent that the appellant's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the 1982 RO decision were not before the adjudicator, 
it must fail.  It is clear that the service medical records 
as well as a reports of VA examination were before the 
adjudicator.  That evidence contains findings which 
reasonably support the assignment of the effective date.  
There was ample evidence of the fact that the service-
connected condition was not diagnosed until the examination 
in May 1982.  It was noted that service connection had been 
denied for schizophrenia.  Thus, there was ample compelling 
evidence of record in 1982 for the RO to reach the conclusion 
that the effective date for service-connected disability was 
November 13, 1981.

To the extent that this claim is a disagreement with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied, the former error is not of the sort that 
is undebatable, and it is not clear and unmistakable.  Fugo, 
supra.

Inasmuch as the appellant also suggests that the RO did not 
consider all applicable laws and regulations because it did 
not award an earlier effective date in 1982, the Board must 
disagree.  That case did deal with the earlier psychiatric 
diagnoses.  The appellant does not show where the RO failed 
to consider all applicable regulations.  

On the basis of the above analysis, the Board finds that the 
appellant has not met the relevant burden, and, therefore, 
the July 16, 1982, RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.





ORDER

The claim that there was clear and unmistakable error in the 
July 16, 1982, rating decision that granted service 
connection for PTSD and assigned an effective date of 
November 13, 1981, for that benefit, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

